DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 24, 25, 35, 37, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 15 of U.S. Patent No.: 11084734 and in view of Deviannapoorani, et al. “Synthesis of lithium garnets from La2Zr2O7 pyrochlore”. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘734 overlaps the claimed features of Claim 1 of this application in the following ways:
Claim 24, lines 1-2 of this application, which discloses the following: “A method of synthesizing lithium lanthanum zirconate Li7La3Zr2O12 the method comprising” is overlapped by Claim 1, lines 1-2 of ‘734 by the following features: “A method of fabricating a layer comprising lithium lanthanum zirconate Li7La3Zr2O12 the method comprising”.
Claim 24, lines 3-4 of this application, which discloses the following: “combining lanthanum zirconate La2Zr2O7 nanocrystals comprising excess lanthanum with one or more salts of lithium to yield a mixture;” is overlapped by Claim 1, lines 3-5 by the following disclosure: “forming a slurry comprising lanthanum zirconate La2Zr2O7 nanocrystals, a lithium-containing compound, and a lanthanum-containing compound to yield a dispersion comprising lithium, lanthanum, and zirconium”.  
As to the difference, ‘734 does not state that the lanthanum is in excess or that the lithium is in salt-form.  However, Claims 2 and 3 of ‘734 describe use of a lithium salt, specifically, lithium nitrate.  As to the excess feature, although ‘734 does not specifically state that the lanthanum is in excess, since this feature is not further defined in the present specification, this feature will be interpreted to mean “in excess of the zirconate La2Zr2O7 nanocrystals” in Claim 24, line 3 of the present claim set. 
Claim 24, line 5, which discloses “calcining the mixture to yield a calcined mixture; and” is overlapped by Claim 1, line 8, which discloses “calcining the dried slurry to yield the layer comprising lithium lanthanum 	zirconate”.
As to the sintering feature, ‘734 does not disclose this feature.
As to the sintering feature, Deviannapoorani describes a method for fabricating Li7La3Zr2O12 (see section 2.1.2) from La2Zr2O7 (same section).  The process describes combining LiOH with La2O3, to form La2Zr2O7 and Li7La2O5 (a Li-source and a La-source) (see section 2.1.2) in propanol, which would make a slurry (see 2.1.2). The solution is then heated at a temperature of 900 degrees C (section 2.1.2) followed by a second sintering from 950 to 1200 degrees C (section 2.1.2). The reference shows that in table I, sintering can be used to alter the phase conditions of the product and alters the relative density of the product (see table 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally sinter the calcinated product, as taught by Deviannapoorani in the calcinated product of ‘734 because sintering effectively produces a different phases, which adjust the density of the product.

	As to Claim 25, Claim 4 of ‘734 disclose a dopant and Claim 25 of the present application discloses a dopant.

	As to Claim 35, Claim 1 of ‘734 overlaps this claim as follows:
Claim 35, lines 1-2 discloses: “A method of synthesizing lithium lanthanum zirconate Li7La3Zr2O12, the method comprising”, which is overlapped by Claim 1 of ‘734 by the disclosure of “A method of fabricating a layer comprising lithium lanthanum zirconate Li7La3Zr2O12 the method comprising”.
Claim 35, lines 3-4 of this application discloses “combining lanthanum zirconate La2Zr2O7 nanocrystals with a lithium source to yield a mixture; and” is overlapped by Claim 1, lines 3-5 by the following disclosure: “forming a slurry comprising lanthanum zirconate La2Zr2O7 nanocrystals, a lithium-containing compound, and a lanthanum-containing compound to yield a dispersion comprising lithium, lanthanum, and zirconium”.  
Claim 35, line 5 discloses: “sintering the mixture to yield the lithium lanthanum zirconate”.  Claim 1 of ‘734 line 10 describes calcining, but not sintering.  However, Claim 15 of ‘734 describes calcining at heating from 700-1200 degrees C, while Claim 43 of the current application describes sintering conditions as heating at a temperature from 900-1200 degrees C.  These temperatures overlap and both are heating a slurry.  Absent further distinctions, these are considered similar.
As to Claim 37 of this application, Claim 4 of ‘734 also discloses use of a dopant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24, line 4 describes an “excess lanthanum”, but it is unclear in what way the lanthanum provided is in excess.
	Similarly, Claim 36, line 2 also describes an “excess lanthanum”, which is unclear for the same reason.

	Claim 36, line “the lanthanum zirconate nanoparticles” lack antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24, 25, 26, 27, 29, 31, 35, 36, 37, 38, 39, 40, 41, 42, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US Pub.: 2018/0375149) and in view of Deviannapoorani, C, et al. “Synthesis of Lithium garnets from La2Zr2O7 pyrochlore” and in view of Kanamura (US Pub.: 2011/0053000).
 As to Claims 24, 35 and 36, Beck teaches a means for making a thin-film material layer (para. 343, 300).  The process includes combining a lithium-stuff garnet with the formula: LiaLaBAlCM”dZrEOF (para. 301) as well as a secondary phase inclusion (para. 301).  Beck describes some secondary phased lithium-stuffed garnets as: La2Zr2O7 (para. 94, 103, 111, 119). The lithium-stuffed garnet has a crystal structure (para. 30).  
The mixture of the product can include a lithium-source (para. 303), a lanthanum-source and a zirconium-source (para. 303) dispersed in a solution or slurry (para. 336).  The mixture, green film, is deposited on a substrate (para. 307) and then heated by drying (para. 327, 343) and then sintering (para. 309) or calcining (para. 325, 347).  In some examples, Beck explains that the product may be calcinated (see example 3, para. 437) and then from that calcinated material, the product may be further processed and sintered (para. 439, which takes the calcined product from example 3 and then sinters it).
The product can have the formula: Li7La3Zr2O12 (para. 263, 264, 436, 439).
Beck explains that their process can be employed to make either a powder, pellets, thin film or a monolith (para. 300).
Although Beck teaches that the La2Zr2O7 is a secondary phase, Beck does not specifically state that this material is used as a precursor material in making the LiaLaBAlCM”dZrEOF product or that the lanthanum used was in excess.
Deviannapoorani describes a method for fabricating Li7La3Zr2O12 (see section 2.1.2) from La2Zr2O7 (same section).  The process describes combining LiOH with La2O3, to form La2Zr2O7 and Li7LaO5 (a Li-source and a La-source) (see section 2.1.2) in propanol, which would make a slurry (see 2.1.2). The solution is evaporated “dried” and then sintered “calcinated” (see sections 2.1.2 and 2.1.3).  Deviannapoorani explains that in order to make Li7La3Zr2O12, La2Zr2O7 is added to Li7LaO5 (see first equation on page 124).

    PNG
    media_image1.png
    57
    396
    media_image1.png
    Greyscale

The addition of LiLaO5 can be considered the “excess Lanthanium”.  However, alternatively, Kanamura describes a method of making LLZ (Li7La3Zr2O12) (para. 7 and 6).  The method of making the product can include excess La (para. 47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an excess of lanthanium for use in the making of Li7La3Zr2O12, as taught by Kanamura for use in the formation of Li7La3Zr2O12 in Beck and Deviannapoorani because Kanamura explains that the addition of excess La is part of the process in making the product.

	As to Claim 25, Beck teaches including a dopant, such as Al (para. 247).

	As to Claims 26 and 31, Beck explains that the mixture includes lithium hydroxide and lanthanum and aluminum and zirconium salts (Para. 431) and that lithium hydroxide-containing mixture is then heated from 700-1100 degrees C (para. 431).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at that elevated temperature, the lithium hydroxide will be molten.

	As to Claim 27, Beck explains that the mixture can be in a solution of 2-propanol (para. 431).  This can be considered a slurry.

	As to Claim 29, Beck teaches that the lithium precursor can include LiOH (para. 36).

	As to Claim 37, Beck teaches including a dopant, such as Al (para. 247).

	As to Claim 38, Beck teaches that the slurry contains LiOH (para. 431).

	As to Claim 39, Beck teaches that the mixture is in propanol and then ball milled (para. 431).

	As to Claim 40, Beck teaches that the material is sintered (abstract, para. 325, 356, 358). 

	As to Claim 41, Beck teaches a heat ramp (para. 325).

	As to Claim 42, Beck teaches that the mixture is sintered and can be sintered at a temperature of 1200 degrees C (para. 325). 

	As to Claim 43, Beck explains that the mixture can be calcined at a temperature of 600-1450 degrees C and then sintered at a temperature of 600-1450 degrees C (para. 325).

Allowable Subject Matter
Claims 28, 30, 32, 33, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to Claim 33, Beck teaches that the lithium is heated from 700-1100 degrees C and not from 400-500 degrees C.

As to Claim 34, this claim depends from an allowable claim.
The following is an examiner’s statement of reasons for allowance: Beck teaches that the lithium is in the form of lithium hydroxide and not in the form of LiNO3 or Li2O2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
November 22, 2022